Citation Nr: 1219715	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 and from December 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The claim of entitlement to service connection for PTSD has been re-characterized to one of service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In July 2009, the Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In September 2009, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court which, in an April 29, 2011, Memorandum Decision vacated the Board's September 2009 decision and remanded the case to the Board for further adjudication consistent with the Memorandum Decision.  

In February 2012, in compliance with the Court's Memorandum Decision, the Board remanded the Veteran's claim for additional development, specifically a VA examination regarding the etiology of his PTSD and so that VA clinical records from February 2008 to the present could be obtained.  The VAMC treatment records have been obtained and associated with the claim file via the Virtual VA and CAPRI electronic systems.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for PTSD.  At his July 2009 hearing, he testified that he witnessed a fellow soldier killed in a motor vehicle accident.  He also testified that his bunker was hit by a mortar round and that he was involved in incidents when he was in the field and was taking fire.  

The April 2011 Court Memorandum Decision notes that on remand the Board is to consider the applicability of July 2010 amendments to 38 C.F.R. § 3.304(f).  These amendments were not in effect that at the time of the Board's initial decision.  

In February 2012, the Board remanded the Veteran's claim so that he could be provided with an examination to determine whether his diagnosis of PTSD, which was shown in numerous VA treatment records, confirms to the requirements of the DSM-IV as required by 38 C.F.R. § 3.304(f) and to determine whether it is related to a fear of hostile military activity during service as required by the amended regulations.  

A VA examination was conducted in February 2012.  The examiner noted that the Veteran's claimed stressor was not related to his fear of hostile military or terrorist activity, but rather his stressor was related to a fatal motor vehicle accident in Vietnam.  The examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  

The April 2011 Memorandum Decision remanded the Veteran's claim to Board on the basis that the revised version of 38 C.F.R. § 3.304(f)(3) should be applied to his case because of his claimed experiences with hostile military activities during his service in the Vietnam War.  The Veteran has testified that he was involved in hostile military action during service.  

His Form DD-214 for his period of service from February 1969 to November 1970 shows that he served in Vietnam and was awarded the Bronze Star, Vietnam Service Medal, Vietnam Campaign Medal with 60 device, and that his last duty assignment and major command was with an Artillery division.  Given this, the Board finds that his claimed stressors involving combat in Vietnam is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3). 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Court or Board confers on the appellant, has a matter of law, the right to compliance with the remand orders.  Thus, because the February 2012 VA examiner failed to discuss the Veteran's in-service experiences involving a fear of hostile military activity during the Vietnam War as directed by the Court's April 2011 Memorandum Decision and the Board's February 2012 remand, a new VA examination and opinion regarding the nature and etiology of his claimed acquired psychiatric disability must be provided.  

Additionally, because the February 2012 VA examiner based his finding that the Veteran did not have PTSD, at least in part, on the inaccurate factual premise that the Veteran's only stressful or traumatic experience during service was witnessing a motor vehicle accident rather than also experiencing hostile military activities, this examination report is of diminished probative value and a new examination should be provided.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 38 C.F.R. § 3.159 (c).  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Make the Veteran's VA clinical records pertaining to psychiatric complaints, treatment, or diagnoses from the VAMC in Tuscaloosa, Alabama, for the period from February 2008 to February 2012, available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available, then via paper copies that are printed out.  Printed copies should be associated with claim file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  Specifically, the examiner is to provide an opinion as to whether it is as likely as not that any identified acquired psychiatric disorder, including PTSD, is related to fear of hostile military activity that resulted in the Veteran's having a psychological state of fear, helplessness, or horror.

The examiner must accept as fact that the Veteran's claims to have experienced in-service stressors related to the fear of hostile military action (being involved with mortar and gunfire exchanges with the enemy in Vietnam) and that these claimed experiences do not need to be verified or confirmed by VA.

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). 

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated in a supplemental statement of the case (SSOC) and returned to the Board if the benefit remains denied.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

